Case 2:20-cv-00076-JRG Document 107 Filed 07/13/21 Page 1 of 4 PageID #: 7048



Co




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


     CAPELLA PHOTONICS, INC.,                       Case No. 2:20-cv-00076-JRG

                      Plaintiff,

           v.

     FUJITSU NETWORK
     COMMUNICATIONS, INC.,

                      Defendant.




                            JOINT MOTION TO DISMISS ACTION

         Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure and the terms of a

separate agreement, Plaintiff Capella Photonics, Inc. (“Capella”) and Defendant Fujitsu Network

Communications, Inc. (“Fujitsu” and together with Capella, the “Parties”) have agreed to settle,

adjust and compromise all claims in the above-captioned action. The Parties, therefore, jointly

move this Court to dismiss the action with prejudice.


         The Parties further move the Court to order that the Parties shall bear their own

respective costs and expenses relating to this litigation (including but not limited to attorneys’

and expert fees and expenses).


         A proposed Order is filed concurrently herewith.
Case 2:20-cv-00076-JRG Document 107 Filed 07/13/21 Page 2 of 4 PageID #: 7049



 Dated: July 13, 2021             By: /s/ Charles Everingham IV
                                  Charles Everingham IV
                                  TX State Bar No. 00787447
                                  T. John Ward
                                  TX State Bar No. 20848000
                                  Claire Abernathy Henry
                                  TX State Bar No. 24053063
                                  Andrea L. Fair
                                  TX State Bar No. 24078488
                                  Email: tjw@wsfirm.com
                                  Email: ce@wsfirm.com
                                  Email: claire@wsfirm.com
                                  Email: andrea@wsfirm.com
                                  WARD, SMITH & HILL, PLLC
                                  1507 Bill Owens Parkway
                                  Longview, TX 75604
                                  Telephone: (903) 757-6400
                                  Facsimile: (903) 757-2323

                                  Robert D. Becker (Cal. Bar 160648)
                                  Email: rbecker@manatt.com
                                  Christopher L. Wanger (Cal. Bar 164751)
                                  Email: cwanger@manatt.com
                                  MANATT, PHELPS & PHILLIPS, LLP
                                  1 Embarcadero Center, 30th Floor
                                  San Francisco, CA 94111
                                  Telephone: (415) 291-7400
                                  Facsimile: (415) 291-7474

                                  Attorneys for Plaintiff,
                                  CAPELLA PHOTONICS, INC.


                                  By: Nathaniel T. Browand w/permission Charles
                                  Everingham IV
                                  Christopher J. Gaspar
                                  cgaspar@milbank.com
                                  Nathaniel T. Browand
                                  nbrowand@milbank.com
                                  MILBANK LLP
                                  55 Hudson Yards
                                  New York, New York 10001-2163
                                  Telephone: (212) 530-5000

                                  Melissa Smith
                                  State Bar No. 24001351
                                  GILLAM & SMITH LLP

                                    -2-
Case 2:20-cv-00076-JRG Document 107 Filed 07/13/21 Page 3 of 4 PageID #: 7050




                                  303 S. Washington Avenue
                                  Marshall, Texas 75702
                                  Telephone: (903) 934-8450
                                  melissa@gillamsmithlaw.com

                                  Attorneys for Defendant
                                  Fujitsu Network Communications, Inc.




                                    -3-
Case 2:20-cv-00076-JRG Document 107 Filed 07/13/21 Page 4 of 4 PageID #: 7051




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who

are deemed to have consented to electronic service on this 13th day of July, 2021.



                                                     /s/ Charles Everingham IV
                                                     Charles Everingham IV



                             CERTIFICATE OF CONFERENCE

       I hereby certify that Plaintiff and Defendant have complied with the meet and confer

requirements set forth in Local Rule CV-7(h), and this motion is a joint motion.



                                                     /s/ Charles Everingham IV
                                                     Charles Everingham IV




                                               -4-
